Exhibit 10.9 EXECUTION COPY SHARE LENDING AGREEMENT Dated as of December 12, 2007 Between THE GREAT ATLANTIC & PACIFIC TEA COMPANY, INC. ( Lender ), and BANK OF AMERICA, N.A. ( Borrower ) This Agreement sets forth the terms and conditions under which Borrower may, from time to time, borrow from Lender shares of Common Stock. The parties hereto agree as follows: Section 1. Certain Definitions . The following capitalized terms shall have the following meanings:  Business Day  means a day on which regular trading occurs in the principal trading market for the Common Stock.  Cash  means any coin or currency of the United States as at the time shall be legal tender for payment of public and private debts.  Clearing Organization  means The Depository Trust Company, or, if agreed to by Borrower and Lender, (a) such other Securities Intermediary at which Borrower and Lender maintain accounts or (b) Lenders transfer agent for the Common Stock.  Common Stock  means shares of common stock, par value $1.00 per share, of Lender, or any other security into which the Common Stock shall be exchanged or converted as the result of any merger, consolidation, other business combination, reorganization, reclassification, recapitalization or other corporate action (including, without limitation, a reorganization in bankruptcy).  Convertible Securities  means (i) up to $150,000,000 aggregate principal amount of 5.125% Convertible Securities due 2011 issued by the Lender or up to $165,000,000 aggregate principal amount of such securities to the extent the option to purchase such additional convertible securities is exercised in full as set forth in the Underwriting Agreement (as defined in Section 21) (Option 2011) and (ii) up to $230,000,000 aggregate principal amount of 6.75% convertible securities due 2012 issued by the Lender or up to $255,000,000 aggregate principal amount of such securities to the extent the option to purchase such additional convertible securities is exercised in full as set forth in the Underwriting Agreement (Option 2012).  Delivery Time  shall mean 9:30 a.m. in the jurisdiction of the Clearing Organization, or such other time on a Business Day by which a transfer of Loaned Shares must be made by Borrower or Lender to the other, as shall be determined in accordance with market practice.  Exchange Act  means the Securities Exchange Act of 1934, as amended.  Facility Termination Date  has the meaning assigned to such term in Section 4(b).  Lenders Designated Account  means the account of American Stock Transfer at the Depository Trust Company or such other account designated by Lender.  Loan Availability Period  means the period beginning with the date of issuance of the Convertible Securities and ending on the later of (A) the earliest of (i) December 15, 2012, (ii) the date as of which Lender has notified Borrower in writing of its intention to terminate this Agreement at any time after the later of (x) the date on which the entire principal amount of Convertible Securities ceases to be outstanding, and (y) the date on which the entire principal amount of any additional convertible securities of Lender that Lender has in writing consented to permit Borrower to hedge under the Agreement ceases to be outstanding, in each case, whether as a result of conversion, redemption, repurchase, cancellation or otherwise, and (iii) the date on which this Agreement shall terminate in accordance with its terms, and (B) the later of (x) the final settlement date with respect to the final expiration date or final termination date under Warrant Confirmation I and (y) the final settlement date with respect to the final expiration date or final termination date under Warrant Confirmation II.  Loaned Shares  means shares of Common Stock initially transferred to Borrower in a Loan hereunder until such Loan or portion thereof is terminated and a corresponding number of Loaned Shares is transferred to Lender pursuant to this Agreement; provided that in respect of any such share of Common Stock initially transferred to Borrower by Lender and subsequently transferred by Borrower to another transferee, Loaned Shares means an equivalent number of shares of identical Common Stock. If, as the result of a stock dividend, stock split or reverse stock split, the number of outstanding shares of Common Stock is increased or decreased, then the number of outstanding Loaned Shares shall be proportionately increased or decreased, as the case may be. If any new or different security (or two or more securities) shall be exchanged for the outstanding shares of Common Stock as the result of any reorganization, merger, consolidation, other business combination, reclassification, recapitalization or other corporate action (including, without limitation, a reorganization in bankruptcy), such new or different security (or such two or more securities collectively) shall, effective upon such exchange, be deemed to become a Loaned Share in substitution for the former Loaned Share for which such exchange is made and in the same proportion for which such exchange was made.  Maximum Number of Shares  means 6,767,393 shares of Common Stock, subject to the following adjustments: 2 (a) If, as the result of a stock dividend, stock split or reverse stock split, the number of outstanding shares of Common Stock is increased or decreased, the Maximum Number of Shares shall, effective as of the payment or delivery date of any such event, be proportionally increased or decreased, as the case may be. (b) If, pursuant to a merger, consolidation, other business combination, reorganization, reclassification, recapitalization or other corporate action (including, without limitation, a reorganization in bankruptcy), the Common Stock is exchanged for or converted into cash, securities or other property, the Maximum Number of Shares shall, effective upon such exchange, be adjusted by multiplying the Maximum Number of Shares at such time by the number of securities, the amount of cash or the fair market value of any other property exchanged for one share of Common Stock in such event. (c) Upon the termination of any Loan pursuant to Section 4(a), the Maximum Number of Shares shall be reduced by the number of Loaned Shares surrendered by Borrower to Lender; provided that if the number of Loaned Shares offered and sold by Borrower in any registered public offering under the Securities Act is less than the number of shares of Common Stock constituting the Loan made in connection with such registered public offering (such difference, the  Unsold Amount ), any termination of a Loan in an amount equal to the Unsold Amount with respect to such Loan shall not so reduce the Maximum Number of Shares. (d) If shares of Common Stock have been returned to Lender pursuant to Section 4 at any time or Replacement Shares have been purchased pursuant to Section 10(b) at any time (in each case taking into account any adjustments of the nature described in clauses (a) and (b) above), the Maximum Number of Shares shall be reduced by the number of shares so returned or purchased. (e) Notwithstanding the foregoing, if on December 31, 2007, (i) Option 2011 has not been exercised in full, the Maximum Number of Shares shall be reduced by 247,253 shares of Common Stock and (ii)
